Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2.	 This is the initial office action based on the application filed on April 27, 2020, which claims 1-30 have been presented for examination.  Claims 1-30 are pending, of which claim 1, claim 16, claim 23 and claim 30 are in independent form.
Priority
3.	The instant application has PRO 62/932,524 which filed on 11/08/2019.
Remarks
4. 	The Office has cited particular columns, line numbers, references, or figures in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as potentially teaching all or part of the claimed invention. See MPEP § 2141.02 and § 2123.
Information Disclosure Statement
5.	Information disclosure statement filed on 04/27/2020, has been reviewed and considered by Examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


6	Claims 1-12, 16-21, 23-28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Crew (US 20120144157 – hereinafter Crew), Hanumantharau (US 20190042288– hereinafter Hanumantharau) and further in view of Munster (US 20130174130– hereinafter Munster – IDSs of records Patent US 8910130).
Claim 1 is rejected, Crew teaches a method of modifying portions of a program to be executed in a computing environment including a general-purpose processor and a special-purpose processor, the program being represented by object code stored in an executable, the method comprising (Crew, abstract, mainframe computing, metered processor and non-metered processor.  Paragraph [0020-0030].): 
identifying culprit calls in the object code, the culprit calls being calls deemed ineligible for execution by the special-purpose processor(Crew, US 20120144157,  fig. 6 and paragraph [0068], As a first part of this process, software executing on the mainframe computer determines that a mainframe process may, instead, be executed on a non -metered processor 610. Preferably, the determination is made when the process is begun on the mainframe computer and, after checking a configuration file, it is determined that the process is eligible for execution on a job computer and that software exists on the job computer to enable execution on the job computer.  Paragraph [0020-0030]); and 
for each identified culprit call:  inserting into an allocated area instructions that cause the program to: temporarily cease executing calls using the special-purpose processor and instead execute the respective culprit call using the general-purpose processor, and return to executing calls using the special-purpose processor following execution of the respective culprit call using the general-purpose processor(Crew, fig. 6 and paragraph [0068-0070], Once this determination is made, the mainframe computer executes a daemon 612 that enables the mainframe computer to pass parameters to the job computer for non -metered processing. The daemon, such as daemon 316 in FIG. 3, may also be described as a control process. The main task also reads relative path, full path or file name and any flags necessary to begin the batch process and prepares to pass those on to the remote process. Preferably, the daemon 612 is executed on a specialty processor other than the central processor 212. However, the daemon may be executed 612 on the central processor 212.  Paragraph [0074-0075], The mainframe then awaits completion of the process 624. Once the process is completed and all relevant files updated, the mainframe is signaled that the remote processor has completed the remote process 626. Then, the mainframe computer may proceed to the next process in the queue of processes to be completed.  Paragraph [0020-0030]); and 
replacing the respective identified culprit call with a branch instruction for the allocated area to cause the program to execute the inserted instructions rather than the replaced respective identified culprit call (Crew, paragraph [0068-0069], The job may be identified based upon the processor utilization required to execute the job. A job control language (JCL) change replaces the original application to be executed by the mainframe with the name of the main task 314. The main task 314 will utilize the name of the original application and other job information as-necessary as an identifier that may be used to read job configuration settings 332 associated with a particular application 342 which in turn may be used to launch the appropriate remote application.  Paragraph [0020-0030].).  
The Office would like to use prior art Hanumantharau to back up Crew to further teach limitation
inserting into an allocated area instructions that cause the program to ( Hanumantharau, US 20190042288, paragraph [0024], FIG. 2 illustrates an example of an architecture for PL/SQL interception 200 that supports PL/SQL language parsing at a virtual machine in accordance with various aspects of the present disclosure. The architecture for PL/SQL interception 200 may include a PL/SQL virtual machine server 225 and a database 230, which may be an example or a component of data center 120 as described with reference to FIG. 1. In some cases, the database 230 may not include capabilities to process PL/SQL code. However, one or more applications may implement PL/SQL calls to query data layer information, such as records, from the database 230. In these cases, the PL/SQL virtual machine server 225 may intercept the PL/SQL calls, interpret and convert the PL/SQL calls into another programming language (e.g., a higher language programming language, such as Java), and communicate with the database 230 using the other programming language rather than PL/SQL.  Fig. 4 and paragraph [0038], At 415, the virtual machine 430 may generate non-PL/SQL code configured to perform the determined one or more functions. In some cases, the virtual machine 430 may generate the non-
It would have obvious to one having ordinary skill in the art before the effecting filing date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effecting filling date of the claimed invention would have been motivated to incorporate Hanumantharau into Crew's to receive an invocation packet comprising an indication of a procedural language extension to PL/SQL call, at a virtual machine server. The one or more procedural functions and one or more query functions corresponding to the PL/SQL call are determined. The non-PL/SQL code configured to perform the one or more procedural functions and the one or more query functions is generated. A non-PL/SQL call associated with the non-PL/SQL code is transmitted to a database instead of the PL/SQL call. The non-PL/SQL call is transmitted to the database over a Java database connectivity (JDBC) connection as suggested by Hanumantharau (See abstract and summary).
The Office would like to use prior art Munster to back up Crew and Hanumantharau to further teach limitation
branch instruction (Munster, US 20130174130, paragraph [0018-0019], The relocation stub routine is used for resolving any dependencies in the 3GL and/or Assembler program (e.g., constants in the memory) which require modification so that 
It would have obvious to one having ordinary skill in the art before the effecting filing date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effecting filling date of the claimed invention would have been motivated to incorporate Munster into Crew and Hanumantharau's to transform 3G language. As the 4G program header is included in executable of 3G language and assembler program, the efficiency of invocation of transformed program and the application runtime performance can be improved, respectively. As the relocation stub issues are avoided, the stability of program can be improved as suggested by Munster (See abstract and summary).
Claim 2 is rejected for the reasons set forth hereinabove for claim 1, Crew, Hanumantharau and Munster teach the method of claim 1, wherein the object code is stored in an object deck and patch areas are locatable as areas in which data needed for execution of the program initially is not stored(Crew, paragraph [0068-0069], The job A job control language (JCL) change replaces the original application to be executed by the mainframe with the name of the main task 314. The main task 314 will utilize the name of the original application and other job information as-necessary as an identifier that may be used to read job configuration settings 332 associated with a particular application 342 which in turn may be used to launch the appropriate remote application..  
Claim 3 is rejected for the reasons set forth hereinabove for claim 1, Crew, Hanumantharau and Munster teach the method of claim 1, wherein the special-purpose processor is configured to execute a subset of third-generation language (3GL) code (Crew, paragraph [0024], The zIIP processor 214 is a z Integrated Information Processor in an IBM mainframe computer using the z/OS operating system. The zIIP processor 214 enables some applications that are typically run on the central processor 212 to be run on the zIIP processor 214 instead. The mainframe computer 210 may also include a zAAP processor 216 (z Application Assist Processor) and an IFL (Integrated Facility for Linux) processor 218. The zAAP processor 216 is specially designed for executing Java & XML workloads and the IFL processor 218 is a mainframe processor dedicated to running the Linux operating system. The specialty processors 214, 216 and 218 extend the functionality of the central processor 212 of the mainframe computer 210. Multiple specialty processors of each type may be found in a mainframe computer. Additional or different specialty processors may be used by or integrated into the mainframe computer 210. For example, IBM BladeCenter computers may be utilized to provide additional processing capacity.).  
Claim 4 is rejected for the reasons set forth hereinabove for claim 3, Crew, Hanumantharau and Munster teach the method of claim 3, wherein the special-purpose processor is configured to execute Java code but is not configured to execute non-Java 3GL code(Crew, paragraph [0034-0035], The mainframe computer 210 and the job computer 230 may include additional software and/or hardware for providing functionality and features described herein. The mainframe computer 210 and the external computer 230 may therefore include one or more of: logic arrays, memories, analog circuits, digital circuits, software, firmware, and processors such as microprocessors, field programmable gate arrays (FPGAs), application specific integrated circuits (ASICs), programmable logic devices (PLDs) and programmable logic arrays (PLAs). The hardware and firmware components of the mainframe computer 210 and the job computer 230 may include various specialized units, circuits, software and interfaces for providing the functionality and features described here. The processes, functionality and features may be embodied in whole or in part in software which operates on the mainframe computer 210 or the IFL processor, or the external computer 230, and may be in the form of firmware, an application program, an applet (e.g., a Java applet), a browser plug-in, a COM object, a dynamic linked library (DLL), a script, one or more subroutines, or an operating system component or service. The hardware and software and their functions may be distributed such that some components are performed by the mainframe computer 210 or the external computer 230 and others by other devices.).  
Claim 5 is rejected for the reasons set forth hereinabove for claim 1, Crew, Hanumantharau and Munster teach the method of claim 1, wherein equivalents to respective culprit calls are implemented as transformed 3GL calls embedded into fourth-generation language (4GL) program headers callable from a 4GL runtime environment(Crew, paragraph [0053], The proxy 346 also opens communication of mainframe files 322 and the database 326 for the application 342 for read and/or write access to data necessary to complete execution of the remote process. The proxy 346 and database 326 (or mainframe files 322) may be connected by a high speed network connection or a series of high speed network connections. These connections may alternatively use HiperSockets. The proxy 346 enables the application 342 executing on the job computer 324 to have direct access to the database 326 and all data stored therein using the DB connect 348 or similar functionality which is used for all database 326 communication.).  
Claim 6 is rejected for the reasons set forth hereinabove for claim 1, Crew, Hanumantharau and Munster teach the method of claim 1, wherein equivalents to respective culprit calls are dispatched over a Service Request Block (SRB) to a special-purpose processor(Crew, paragraph [0041], Each main task also includes a daemon 316. The daemon 316 is also a sub-process implemented in software and initiated by the main task 314. The daemon 316 enables data communication between the mainframe computer 310 and the job computer 324. In so doing, the daemon 316 interacts with the I/O proxy 344 on a particular job computer 324 to establish a connection. After connection to enable data transfer, the daemon 316 may utilize a number of other sub-processes such as the internet protocol handler 318 and then I/O handler 320 to communicate with the I/O proxy 344. The daemon 316, the internet protocol handler 318 and the I/O handler 320 may be executed in enclave SRB mode and, thus, maybe eligible for execution on the zIIP processor 214. Execution of these processes on the zIIP processor 214 will result in increased availability of the central processor 212 for other processes.  Munster, paragraph [0085-0088], SRB.).  
Claim 7 is rejected for the reasons set forth hereinabove for claim 6, Crew, Hanumantharau and Munster teach the method of claim 6, wherein the equivalents are embedded into a flagged Natural CALLNAT function (Crew, paragraph [0070], Once this determination is made, the mainframe computer executes a daemon 612 that enables the mainframe computer to pass parameters to the job computer for non -metered processing. The daemon, such as daemon 316 in FIG. 3, may also be described as a control process. The main task also reads relative path, full path or file name and any flags necessary to begin the batch process and prepares to pass those on to the remote process. Preferably, the daemon 612 is executed on a specialty processor other than the central processor 212. However, the daemon may be executed 612 on the central processor 212.  Munster, paragraph [0085-0088], CALLNAT).  
Claim 8 is rejected for the reasons set forth hereinabove for claim 1, Crew, Hanumantharau and Munster teach the method of claim 1, wherein the culprit calls are identified as having one of a plurality of predefined types(Crew, paragraph [0046], The administrative interface 328 also provides access to the statistics 334 compiled by the main task 314 and anchor 312 related to ongoing and completed remote processes. These statistics may include the start and end times of particular jobs or particular types of jobs, the total run time of these jobs, the number of job computers 324 allocated to particular jobs, the speed of input and output between the proxy 346 and the database 326, the total number of files or database entries edited during a job and the number of computing cycles used on the job computer 324 or the mainframe computer 310 to complete a particular job. Other statistics may also be collected and compiled. A name/token pair (N/T pair) 336 and a common service area (CSA) 338 may be used by the main task 314 and anchor 312 in collecting and compiling these statistics. The N/T pair 336 stores and retrieves user-defined information, without the program allocating storage, and is accessed by any address space.).  
Claim 9 is rejected for the reasons set forth hereinabove for claim 8, Crew, Hanumantharau and Munster teach the method of claim 8, wherein the culprit calls are identified as being database and/or input/output related calls(Crew, fig. 3 and paragraph [0044], The database 326 may be a DB2 database, but other database types of various forms may also be used. The database 326 is a database or data store to which the mainframe computer 310 has access and that includes information necessary to the job computer 324 in order to complete a remote process. Proxy 346 on job computer 324 accesses the database 326 using the DB connect 348, which may include network connectivity mechanisms such as DB2 Data Connect for DB2 databases.).  
Claim 10 is rejected for the reasons set forth hereinabove for claim 1, Crew, Hanumantharau and Munster teach the method of claim 1, further comprising, for a given identified culprit call determined to have a known pre-programmed optimization, controlling switching between executing calls using the special-purpose processor and the general-purpose processor in accordance with the known pre-programmed optimization and omitting the locating, inserting, and replacing(Crew, paragraph [0045-0049], An administrative interface 328 may be used to create system configuration settings 330 for the anchor 312 regarding the main task 314 and the various remote processes that may be executed using the job computer 324. The administrative interface 328 may also be used to create job configuration settings 332 for the anchor and the main task 314 that are associated with each of the individual remote processes that may be executed on the job computer 324. The administrative interface 328 may also be used to adjust ongoing jobs.).  
Claim 11 is rejected for the reasons set forth hereinabove for claim 10, Crew, Hanumantharau and Munster teach the method of claim 10, wherein the given identified culprit call relates to report writing in a loop(Hanumantharau, paragraph [0013], In some database systems, a user device may implement procedural language extension to structured query language (PL/SQL) calls for one or more applications. The PL/SQL calls may include procedural functionality (e.g., conditional statements, loops, etc.) and querying functionality (e.g., using structured query language (SQL) syntax). Some databases (e.g., Oracle databases) may be configured to receive PL/SQL calls over external database connectors, and may execute the PL/SQL calls internally. These databases may execute both the procedural functions and the query functions, and may retrieve data records stored in the databases based on the SQL queries included in the PL/SQL call. However, not all databases may support receiving and executing PL/SQL calls.  Munster, paragraph [0063-0064], next record.).  
Claim 12 is rejected for the reasons set forth hereinabove for claim 10, Crew, Hanumantharau and Munster teach the method of claim 10, wherein the known pre-programmed optimization includes local caching and switching upon a cache becoming filled and needing to be flushed(Hanumantharau, paragraph [0029], An interpreter hosted at the PL/SQL virtual machine server 225, such as a just-in-time (JIT) interpreter, may generate an executable code based on the set of functions corresponding to the PL/SQL call 210. For example, the interpreter may aggregate the code snippets corresponding to the functions into a non-PL/SQL code. The aggregation process may include code generation logic to handle some functionality (e.g., nested procedural or query functions). Additionally or alternatively, the code generation may include evaluating function or module dependencies using compiler techniques, such as a parser generator, a dependency graph, annotated parse trees, etc. The PL/SQL virtual machine server 225 may store the generated code in a code cache, so that the PL/SQL virtual machine server 225 may efficiently retrieve the code if it receives a similar PL/SQL call 210 at a later time. In some cases, the PL/SQL virtual machine server 225 may perform a set of tests on the non-PL/SQL code to determine whether the non-PL/SQL code matches or is similar to the functionality of the PL/SQL call 210. The interpreter or a processor at the PL/SQL virtual machine server 225 may execute the generated non-PL/SQL code (e.g., over one or more dedicated database connectors 250 to the database 230). In some cases, the PL/SQL virtual machine server 225 may execute the generated non-PL/SQL code, and may transmit queries to the database 230 over the database connectors 250. In other cases, the PL/SQL virtual machine server 225 may transmit the generated code to the database 230 over the database connectors 250, and the database 230 may process and execute the non-PL/SQL code. In yet other cases, the PL/SQL virtual machine server 225 and the Munster, paragraph [0068], cache memory.  Paragraph [0083], use the Natural program cache (buffer pool) to preload and cache the transformed programs to further improve application runtime performance.).  
As per claim 16, this is the medium claim to method claim 1. Therefore, it is rejected for the same reasons as above.
As per claim 17, this is the medium claim to method claim 2. Therefore, it is rejected for the same reasons as above.
As per claim 18, this is the medium claim to method claim 3. Therefore, it is rejected for the same reasons as above.
As per claim 19, this is the medium claim to method claim 4. Therefore, it is rejected for the same reasons as above.
As per claim 20, this is the medium claim to method claim 6. Therefore, it is rejected for the same reasons as above.
As per claim 21, this is the medium claim to method claim 10. Therefore, it is rejected for the same reasons as above.

As per claim 23, this is the system claim to method claim 1. Therefore, it is rejected for the same reasons as above.
As per claim 24, this is the system claim to method claim 2. Therefore, it is rejected for the same reasons as above.
As per claim 25, this is the system claim to method claim 3. Therefore, it is rejected for the same reasons as above.
As per claim 26, this is the system claim to method claim 4. Therefore, it is rejected for the same reasons as above.
As per claim 27, this is the system claim to method claim 6. Therefore, it is rejected for the same reasons as above.
As per claim 28, this is the system claim to method claim 10. Therefore, it is rejected for the same reasons as above.

Claim 30 is rejected, Crew teaches method of executing a program in a computing environment including a general-purpose processor and a special-purpose processor, the program being represented by object code stored in an executable, the object code having identifiable culprit calls located therein, the identifiable culprit calls being calls being ineligible for execution by the special- purpose processor, the method comprising(Crew, abstract, mainframe computing, metered processor and non-metered processor.  Paragraph [0022-0030].): 
executing the program using the special-purpose processor(Crew, US 20120144157, abstract, mainframe computing, metered processor and non-metered processor.  Paragraph [0022-0030], A metered process is a software process compiled for execution on a metered processor in a mainframe computer. A metered process typically requires high speed access to data files or databases available to the mainframe computer. The high speed access is determined relative to the speed of access available to contemporary personal computers such as the job computer described below. Because it is dedicated to a metered processor, a metered process cannot be executed on a job computer.); and 
responsive to each identifiable culprit call being encountered during execution of the program using the special-purpose processor(Crew,  fig. 6 and paragraph [0068], As a first part of this process, software executing on the mainframe computer determines that a mainframe process may, instead, be executed on a non -metered processor 610. Preferably, the determination is made when the process is begun on the mainframe computer and, after checking a configuration file, it is determined that the process is eligible for execution on a job computer and that software exists on the job computer to enable execution on the job computer.  Paragraph [0020-0030].):  
33inserting into an allocated area instructions that cause the program to: temporarily cease executing calls using the special-purpose processor and instead execute an equivalent to the respective culprit call using the general-purpose processor, and return to executing calls using the special-purpose processor following execution of the respective culprit call using the general-purpose processor(Crew, fig. 6 and paragraph [0068-0070], Once this determination is made, the mainframe computer executes a daemon 612 that enables the mainframe computer to pass parameters to the job computer for non -metered processing. The daemon, such as daemon 316 in FIG. 3, may also be described as a control process. The main task also reads relative path, full path or file name and any flags necessary to begin the batch process and prepares to pass those on to the remote process. Preferably, the daemon 612 is executed on a specialty processor other than the central processor 212. The mainframe then awaits completion of the process 624. Once the process is completed and all relevant files updated, the mainframe is signaled that the remote processor has completed the remote process 626. Then, the mainframe computer may proceed to the next process in the queue of processes to be completed.  Paragraph [0020-0030]); and 
replacing the respective identified culprit call with a branch instruction for the allocated area to cause the program to execute the inserted instructions rather than the replaced respective identified culprit call(Crew, paragraph [0068-0069], The job may be identified based upon the processor utilization required to execute the job. A job control language (JCL) change replaces the original application to be executed by the mainframe with the name of the main task 314. The main task 314 will utilize the name of the original application and other job information as-necessary as an identifier that may be used to read job configuration settings 332 associated with a particular application 342 which in turn may be used to launch the appropriate remote application .  Paragraph [0020-0030]).  
The Office would like to use prior art Hanumantharau to back up Crew to further teach limitation
inserting into an allocated area instructions that cause the program to ( Hanumantharau, US 20190042288, paragraph [0024], FIG. 2 illustrates an example of an architecture for PL/SQL interception 200 that supports PL/SQL language parsing at a virtual machine in accordance with various aspects of the present disclosure. The architecture for PL/SQL interception 200 may include a PL/SQL virtual machine server 225 and a database 230, which may be an example or a component of data center 120 as described with reference to FIG. 1. In some cases, the database 230 may not include the PL/SQL virtual machine server 225 may intercept the PL/SQL calls, interpret and convert the PL/SQL calls into another programming language (e.g., a higher language programming language, such as Java), and communicate with the database 230 using the other programming language rather than PL/SQL.  Fig. 4 and paragraph [0038], At 415, the virtual machine 430 may generate non-PL/SQL code configured to perform the determined one or more functions. In some cases, the virtual machine 430 may generate the non-PL/SQL code based on identifying that the database 435 is not PL/SQL compatible. In some examples, the virtual machine 430 may identify a non-PL/SQL code snippet corresponding to each of the one or more functions (e.g., using a stored data table or schema). In these examples, the virtual machine 430 may aggregate the code snippets in order to generate the non-PL/SQL code.).
It would have obvious to one having ordinary skill in the art before the effecting filing date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effecting filling date of the claimed invention would have been motivated to incorporate Hanumantharau into Crew's to receive an invocation packet comprising an indication of a procedural language extension to PL/SQL call, at a virtual machine server. The one or more procedural functions and one or more query functions corresponding to the PL/SQL call are determined. The non-PL/SQL code configured to perform the one or more procedural functions and the one or more query functions is generated. A non-PL/SQL call associated with the non-Hanumantharau (See abstract and summary).
The Office would like to use prior art Munster to back up Crew and Hanumantharau to further teach limitation
branch instruction (Munster, US 20130174130, paragraph [0018-0019], The relocation stub routine is used for resolving any dependencies in the 3GL and/or Assembler program (e.g., constants in the memory) which require modification so that the transformed 3GL and/or Assembler programs runs properly when called by the 4GL application. Paragraph [0020-0027], A table of relocation dictionary (TRLD) contains an entry for each address constant (A-constants for entry points inside the 3GL and/or Assembler programs and/or resolved and unresolved V-constants) that must be relocated and/or resolved before a program is executed. If these constants are not adjusted, relocation stub issues can occur, in particular when multiple entry points in the executable of the 3GL and/or Assembler program exist. As a consequence, the program could crash. Therefore, by modifying the TRLD, relocation stub issues can be avoided which improves the stability of the program.)
It would have obvious to one having ordinary skill in the art before the effecting filing date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effecting filling date of the claimed invention would have been motivated to incorporate Munster into Crew and Hanumantharau's to transform 3G language. As the 4G program header is included in executable of 3G Munster (See abstract and summary).
7.	Claims 13-15, 22 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Crew (US 20120144157 – hereinafter Crew), Hanumantharau (US 20190042288– hereinafter Hanumantharau), in view of Munster (US 20130174130– hereinafter Munster – IDSs of records Patent US 8910130) and further in view of Bishop (US 20170286177– hereinafter Bishop).
With respect to claim 13, Crew and Hanumantharau and Munster do not teach all limitations of claim 13.
However, Bishop teaches
Claim 13 is rejected for the reasons set forth hereinabove for claim 1, Crew, Hanumantharau, Munster and Bishop teach the method of claim 1, further comprising, for a given identified culprit call: 
calling an external service to determine whether a target of the given identified culprit call provides special-purpose processor eligible functionality(Bishop, US 20170286177, paragraph [0027-0031], At block 415, phase 2 may be executed by the analytics engine 305. In phase 2, the analytics engine 305 may facilitate execution of the identified application, permitting zIIP 230 usage for zIIP-enabled processes of the application and may collect data associated with the execution. During phase 2, the identified application may be executed with permitted zIIP 230 usage for 
in response to a determination that the target provides special-purpose processor eligible functionality, dispatching the given identified culprit call on the special-purpose processor and omitting the locating, inserting, and replacing(Bishop, paragraph [0032], If at block 430, the analytics engine 305 determines that the efficiency percentage is greater than the threshold, the analytics engine 305 may designate the process as authorized for zIIP execution, as shown at block 440. In some embodiments, the analytics engine 305 may designate the process as authorized for zIIP execution by generating and associating metadata with the process. In some embodiments, the analytics engine 305 may generate metadata indicative of the authorization and may store the metadata in a storage structure, such as a table, graph, or the like. The analytics engine 305 may access the storage structure when executing the process in the future to determine whether the process is authorized. In some embodiments, the authorization may be perpetual. In some embodiments, the analytics engine 305 may set the authorization to expire at a set time or date, after a specific time duration, or after a specific condition has been met. Once the authorization has expired, the system 
It would have obvious to one having ordinary skill in the art before the effecting filing date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effecting filling date of the claimed invention would have been motivated to incorporate Bishop into Crew, Hanumantharau and Munster's to execute a portion of an application using a general-purpose processor of a mainframe computing device. A first set of data associated with the general-purpose processor is collected. A portion of the application is executed. A second set of data associated with the special purpose processor is collected. An efficiency percentage is calculated using the first and second sets of data. The portion of the application which is authorized to execute on the special purpose processor is determined based on the efficiency percentage as suggested by Bishop (See abstract and summary).
Claim 14 is rejected for the reasons set forth hereinabove for claim 13, Crew, Hanumantharau, Munster and Bishop teach the method of claim 13, wherein the target is a database and the given identified culprit call is a database-related function call(Crew, fig. 3 and paragraph [0044], The database 326 may be a DB2 database, but other database types of various forms may also be used. The database 326 is a database or data store to which the mainframe computer 310 has access and that includes information necessary to the job computer 324 in order to complete a remote process. Proxy 346 on job computer 324 accesses the database 326 using the 
Claim 15 is rejected for the reasons set forth hereinabove for claim 14, Crew, Hanumantharau, Munster and Bishop teach the method of claim 14, wherein the service is the database itself (Crew, fig. 3 and paragraph [0044], The database 326 may be a DB2 database, but other database types of various forms may also be used. The database 326 is a database or data store to which the mainframe computer 310 has access and that includes information necessary to the job computer 324 in order to complete a remote process. Proxy 346 on job computer 324 accesses the database 326 using the DB connect 348, which may include network connectivity mechanisms such as DB2 Data Connect for DB2 databases.).  
As per claim 22, this is the medium claim to method claim 13. Therefore, it is rejected for the same reasons as above.


As per claim 29, this is the system claim to method claim 13. Therefore, it is rejected for the same reasons as above.

Inquiry
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY KHUONG THANH NGUYEN whose telephone number is (571)270-7139. The examiner can normally be reached M-F 8 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUY KHUONG T NGUYEN/           Primary Examiner, Art Unit 2199